Citation Nr: 1635002	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease (CAD).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from November 1978 to November 1982 and from January 1988 to June 1995.  He also had additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010
rating decision in which the RO, inter alia, denied service connection for sleep apnea and denied the Veteran's application to reopen a claim for  service connection for heart disease.   In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012 and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in March 2012.

On his VA Form 9, the he Veteran requested to testify during a Board hearing in Washington, D.C.  However, in March 2013, the Veteran indicated that he did not want a Board hearing; hence, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015)..

In October 2014, the Board, inter alia, reopened the Veteran's service connection heart claim and remanded that claim, on the merits, along with the remaining claims on appeal, for further development.  
In October 2014, the Board also expanded the appeal to include a claim for a TDIU.  In doing so, the Board explained that the Veteran, in a June 2013 statement, indicated that he could not work due to his service connected disabilities hence raising the issue of entitlement to a TDIU rating.  It was noted that, as the claim for a TDIU rating is part of the claims for increase, it is properly before the Board when such claim is raised by the record, citing Rice v. Shinseki, 22 Vet. App.  447 (2009) (a claim for a total rating based on individual unemployability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  The Board in October 2014 remanded the TDIU claim alongside the other remanded claims.  The claim was then denied in an October 2015 supplemental statement of the case.  A December 2015 Board decision again remanded the claim as intertwined with other remanded issues.

However, based on further review of the Veteran's claims file, the Board finds that it does not have jurisdiction of a TDIU claim at this time.  There was one increased rating claim on appeal in the October 2014 decision, specifically a claim for a compensable rating for a service-connected scar, residual to forehead laceration.  The June 2013 statement submitted by the Veteran, however, did not claim that he was unemployable by virtue of the service-connected scar disability on appeal.  As such, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record as part of the claim for a higher rating on appeal under Rice.       

The issue of entitlement to a TDIU as an independent claim was, however (as noted above), raised by the Veteran in June 2013.  The Board therefore finds that the claim of entitlement to a TDIU should be referred to the agency of original jurisdiction (AOJ) for appropriate action, including an original adjudication of the claim.  38 C.F.R. § 19.9 (2015); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  


In December 2015, the Board again remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a March 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being  processed utilizing  the paperless, electronic, Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.
Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  
The Board's decision on the claims for service connection for sleep apnea and heart disease is set forth and hearing loss is set forth below

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided accomplished. 

2.  The weight of the evidence is against a finding that the Veteran has, or at any point pertinent to the current claim has had, obstructive sleep apnea.  

3.  The weight of the evidence is against a finding that the Veteran has, or at any point pertinent to the current claim has had ischemic heart disease, to include coronary artery disease.

4.  While the Veteran has been diagnosed with hypertension and hypertensive heart disease, neither was shown in service or within one year of the Veteran's discharge from active service, and is not otherwise shown by competent, probative evidence to be medically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for heart disorder claimed as CAD, to include hypertension and hyptertensive heart disease, are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in a November 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2010 RO rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided..  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and reports of VA examinations dated in December 1995, June 2015, and February 2016 to address the diagnosis and etiology of the Veteran's claimed sleep apnea, heart conditions, and hypertension. The VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examinations of the Veteran, and cite to specific findings and rationale to support the conclusions reached.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review. Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claims herein decided,  prior to appellate consideration, is required. 

Notably, with respect to the claims herein decided, the Board finds that there has been sufficient compliance with the prior remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In December 2015, the Board remanded the matter on appeal to obtain updated VA treatment records dating from August 2015 and afford the Veteran additional VA examinations.  Updated treatment records dated since August 2015 were associated with the Veteran's electronic claims file in February 2016.  Moreover, as discussed above, the Veteran was afforded VA examinations in February 2016, and the reports of those examinations  are adequate for appellate review.  Accordingly, the Board finds that the AOJ  has substantially complied with the Board's remand directives with respect to the claims herein decided.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on either claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that he suffers from obstructive sleep apnea and a heart condition, to include coronary artery disease and hypertension that began during service and that these conditions have continued since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

Certain chronic diseases, to include cardiovascular disease, to include hypertension,  shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

 
A claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223,225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 


With respect to the Veteran's heart claim, the service treatment records show that the veteran reported chest pain in May 1991 and March 1993.  On both occasions, he was tested but no abnormality of the heart was found.  

The veteran reported on examination in December 1995  that he suffered a heart attack in 1992 and was hospitalized for three days following for tests and evaluations.  This, however, was not supported by the service medical records.  Examination was negative for symptoms signs or diagnosis of heart disease.  

VA treatment records note a history of coronary artery disease status post angioplasty in 1991.  However, medical records do not indicate ongoing treatment related to a heart condition.  Past medical history also notes myocardial infarction in 1991.

The Veteran was afforded a cardiac examination in June 2009.  The Veteran was noted to have abnormal cardiolite rest stress perfusion study with mild ischemia in the distal aspect of the anterior wall.  Resting EKG indicated sinus bradycardia, non-specific T wave abnormality.  Stress EKG indicated sinus tachycardia.  The impression was no reported chest pain at maximum heart rate achieved, good functional capacity, normotensive response to exercise, no stress induced ischemia or cardia arrhythmia, test stopped due to fatigue.  It was indicated that ECG portion the stress test was negative.  

An October 2009 cardiac treatment note indicated that recent cath was normal and that the Veteran denied chest pain, palpitations, irregular heartbeat.  The impression was atypical CP, resolved, normal cardiac cath.  The Veteran was also diagnosed with hypertension at that time.

The Veteran underwent a stress test in May 2014 which was normal, and an ECHO in July 2014 that indicated left ventricular hypertrophy with mild diastolic dysfunction and normal wall motion. The ECHO was diagnostic for hypertensive heart disease due to left ventricular hypertrophy and mild diastolic dysfunction.

In order to determine whether the Veteran has a heart condition that had its onset in or was the result of his military service, the Veteran was afforded a VA examination dated in June 2015.  When asked whether the Veteran has or has ever been diagnosed with a heart condition, the examiner stated "no."  The Veteran's reported history of a heart condition was noted.  The examiner reiterated that the Veteran had no current heart condition and that it had resolved.  The examiner also indicated that the Veteran had not had a myocardial infarction and had no surgery or hospitalizations for a heart condition.  An echocardiogram dated in July 2014 was noted to have left ejection fraction  of 55%.

The Veteran was afforded an additional VA examination dated in February 2016 .  The Veteran's claims file was reviewed in connection with the examination and report.  The VA examiner opined  that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that there was no evidence that the Veteran had had ischemic heart disease.  The Veteran had reported chest pain in May of 1991 and EKG was non-ischemic at the time.  There were no consult notes available in the service treatment records.  The VA records included provider documentations that the Veteran had undergone angioplasty in 1991 or 1996 for CAD but the examiner found that there was no evidence to support this claim in the service treatment records or the VA records, and there were no civilian provider notes relevant to the Veteran's cardiac history.  

On  examination, the Veteran denied that he had any cardiac treatment interventions in the past  The Veteran was noted to have undergone cardiac catheterization at DVAMC that was performed in response to an abnormal EKG stress test May 2009 which was suggestive of inferior ischemia.  The cardiac catheterization was normal in June 2009.  The recent 2014 testing results were noted and the examiner found that hypertension causes increased resistance within the cardiovascular system that can cause the left ventricle wall to thicken over time and further increase the work load of the heart.  The Veteran described chest pain as left parasternal pressure radiating down the left arm that was aggravated by twisting or turning movements or by applied pressure to the affected area of your chest.  The Veteran did not mention associated symptoms such as exertional symptoms, dizziness, syncope, dyspnea, nausea, vomiting, or diaphoresis which are typical for ischemic events.  The examiner stated that the Veteran was at risk for IHD due to a history of HTN, hyperlipidemia, smoking, and alcohol dependence, but found that there was there is no evidence to support the claim that the Veteran had ischemic heart disease or CAD. 

In the report of another February 2016 VA examination, the examiner  diagnosed the Veteran with hypertensive heart disease and hypertension.  The examiner found that these conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that there was no evidence of diagnosed hypertension in the Veteran's service treatment records.  Blood pressure values in 1992 and 1993 were 100/82, 124/76, and 100/78. Blood pressure results when the Veteran was seen for chest pain 12/27/1995 was 120/84.  The examiner found that the earliest blood pressure elevations suggestive of chronic hypertension were April and September 2000 with results of 140/87 and 138/84.  These findings were five years after military separation. The earliest available documentation of medical treatment was 2009 when he was prescribed Metoprolol.  The examiner found that the Veteran has hypertension that has fluctuated over time but overall has been well controlled since 2014.  In addition, with respect to the etiology of the Veteran's noted hypertensive heart disease, the examiner found that this condition was caused by the Veteran's hypertension.

With respect to sleep apnea, the Veteran service treatment records do not reflect any complaints, findings, or diagnosis associated with such condition.  

An August 2007 sleep study shows a diagnosis of hypersomnia with sleep apnea.  

A December 2009 VA treatment record and January 2010 addendum opinion indicats that the Veteran did not meet the criteria for sleep apnea or appear to have contraversal upper airways resistance syndrome.  There were no clinical abnormalities observed.  An August 2010 overnight diagnostic polysomnography showed that the Veteran did not have sleep apnea.   Other outpatient treatment records note that the Veteran had been prescribed trazodone for sleep.

In order to determine whether the Veteran has obstructive sleep apnea that is related to his military service, the Veteran was afforded a VA examination dated in June 2015.  The examiner reviewed the Veteran's claims file in connection with the report.  After examination, the examiner stated that the Veteran did not meet nor had ever met the criteria for a diagnosis of sleep apnea.  He was indicated to have daytime hypersomnolence.  The examiner opined that the condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed injury, event, or illness.  The examiner explained that the Veteran had a sleep study performed in 2010 but no medications were given to help with sleep and no CPAP was prescribed.  The examiner indicated that there was no evidence of sleep apnea.

On another February 2016 VA examination, the report reflects that  the Veteran's claims file was reviewed in connection with the examination.  The VA examiner opined the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran did not met the criteria for OSA per sleep studies performed in 2007 and 2010.  The 2007 civilian sleep study indicated AHI of 4; the 2010 sleep study documented AHI of 0.6 and diagnosis provided was primary snoring.  The current standards for diagnosis of mild sleep apnea are AHI range of 5-15.  The examiner also noted that there was no evidence in service treatment records that the Veteran had sought evaluation for sleep disturbances or that you had reported snoring, waking up gasping, witnessed apneas, or excessive daytime somnolence which can be attributable to sleep apnea.  The Veteran's chief complaint was noted to be insomnia, fatigue, and feeling short of breath during the day and at night.  The Veteran indicated that he was taking daily naps because he did do not get enough rest at night. 

First addressing the matters of the currently claimed disabilities. as indicated above, notwithstanding the Veteran's current assertions, the post-service evidence demonstrates that there is no basis for an award of service connection for claimed ischemic heart disease, to include coronary artery disease, or sleep apnea.  

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had ischemic heart disease, to include coronary artery disease, or a confirmed diagnosis of sleep apnea.  

With respect to the Veteran's sleep claim, the service treatment records do not indicate this condition or related symptoms in service, and the 2007 and 2010 sleep study results, per the VA examiner's opinion, do no rise to meet the diagnostic criteria for obstructive sleep apnea.  As such, while experiencing daytime somnolence and fatigue, the Veteran has not been found to have a diagnosis of sleep apnea at any point pertinent to the current claim.

In addition, with respect to ischemic heart disease, to include coronary artery disease, while there are notations in the Veteran's outpatient records that the Veteran had a history of coronary artery disease, the evidence in this case indicates that that Veteran does not have this condition or ischemic heart disease generally.  The evidence submitted during the appeal period, including studies in 2009 and 2014, as well as VA examination reports dated in 2015 and 2016 all indicate that the Veteran did not have ischemic heart disease or coronary artery disease during the appeal period

Thus, while there have been symptoms that could be indications of both claimed conditions, there has been no diagnosis of either disability ted in the medical evidence at any point pertinent to the current claims.  And, with respect to the recounted documented history of coronary artery disease, the medical expert opinions and VA examiners have uniformly indicated that the Veteran has not had ischemic heart disease or sleep apnea and objective examinations have found no such disabilities.  Notably, neither the Veteran nor his representative has submitted or even identified any medical evidence to indicate otherwise.

Although the Veteran seems to think that, the presence of in-service symptoms,  such as his complaints of chest pain, warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See  38 U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.303, 3.304. Here, however, without medical evidence of current, chronic ischemic heart disease or sleep apnea within the meaning of McClain and Romanowsky, with respect to these claimed conditions, the fundamental requirement of current disability is simply not met. 

With respect to the heart, the above-cited medical evidence of record does indicate that the Veteran has been diagnosed with hypertension and hypertensive heart disease.  However, the record fails to establish by competent, credible and probative evidence that these disabilities are medically related to service; rather, in this case, the only competent opinion on this point weighs against the claim.   In this case, the February 2016 VA examiner, following examination of the Veteran, and review of his claims file, indicated diagnoses related to the Veteran's claimed conditions.  The Veteran was noted to first have signs of chronic hypertension no earlier than five years after discharge.  The diagnosed hypertensive heart disease was found to have been caused by the Veteran's hypertension.   The Board accepts this opinion as probative of the medical nexus question , based as it was on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Notably, there are no contrary opinions of record.

In addition to the medical evidence discussed above, the Board has also considered  the Veteran's assertions advanced in support of the claims, but finds that such evidence does not provide persuasive support for either claim.

In this regard, the Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include as to the onset, nature and continuity his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Here, the Board finds that the Veteran's statements regarding any continuity of hypertension and hypertensive heart disease symptoms since service are not credible.  The service treatment records do not indicate the presence of hypertension in service, and although service treatment records indicate that the veteran reported chest pain in May 1991 and March 1993, on both occasions he was tested and no abnormality of the heart was found.  The Board points out that the passage of years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1333 (Fed. Cir. 2000).  Moreover, in this case, there is no competent medical evidence or opinion suggesting that there exists a medical nexus between hypertension and hypertensive heart disease and any incident of the Veteran's service, to include the complaint of chest pain therein.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the February 2016 VA examiner opined that the Veteran's hypertension was not related to service and the hypertensive heart disease was caused by hypertension.  The examiner also offered a detailed rationale for such opinion.  In this regard, the examiner clearly found that the Veteran's hypertension was indicated at the earliest five years after service discharge.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Significantly, moreover, there is no contrary medical evidence or opinion.  Neither the Veteran nor his representative has presented or identified any existing, documented medical evidence or opinion that actually supports the claim.  

In sum, there is no credible, persuasive evidence of continuity of symptomatology or competent, probative evidence establishing a medical nexus between current hypertension and hypertensive heart disease and service, whereas there is a probative VA medical opinion on the question of etiology of current hypertension and hypertensive heart disease nexus that weighs against the claim. 

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of the claimed disabilities are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed disabilities are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.


For all the foregoing reasons, the Board finds that the claim for service connection for sleep apnea, and for a heart disorder claimed as CAD, to include hypertension and hypertensive heart disease, must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for sleep apnea is denied.

Service connection for a heart disorder claimed as CAD, to include hypertensive heart disease, and hypertension, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


